Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT
(EXTENSION AMENDMENT)

 

This FOURTH AMENDMENT, dated as of March 22, 2018 (this “Amendment”), is made by
and among Altice US Finance I Corporation, a Delaware corporation (the
“Borrower”), each of the other Loan Parties signatory hereto, the several banks
and financial institutions parties hereto as Lenders, and JPMorgan Chase Bank,
N.A. as administrative agent (the “Administrative Agent”) for the Lenders.
Except as otherwise provided herein, all capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 12,
2015 (the “Existing Credit Agreement”, and the Existing Credit Agreement, as
amended by (i) the First Amendment to Credit Agreement (Refinancing Amendment),
dated as of October 25, 2016, (ii) the Second Amendment to Credit Agreement
(Extension Amendment), dated as of December 9, 2016 and (iii) the Third
Amendment to Credit Agreement (Incremental Loan Assumption Agreement &
Refinancing Amendment), dated as of March 15, 2017, and as may be further
amended, restated, modified or supplemented from time to time, including
pursuant to this Amendment, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto from time to time, the Administrative Agent, the
Security Agent and the other parties thereto from time to time;

 

WHEREAS, the Borrower, the Guarantors, the Revolving Consenting Lenders (as
defined below) and the Administrative Agent are entering into this Amendment in
order to consent to the extension of the maturity date of Initial Revolving
Credit Loans and/or Initial Revolving Credit Commitments and to consent to
certain other amendments to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Establishment of the 2018 Extended
Revolving Credit Commitments.  Subject to the satisfaction of the conditions
precedent set forth in Section 2 hereof and effective as of the date on which
such conditions precedent are satisfied (the “Effective Date”):

 

(a)                                 In accordance with the provisions of the
Credit Agreement, including Section 2.23 of the Credit Agreement,

 

(i)                                     there is hereby established under the
Credit Agreement a new Class of Revolving Credit Commitments;

 

(ii)                                  such Revolving Credit Commitments shall be
referred to as the “2018 Extended Revolving Credit Commitments”, and the Loans
made pursuant to the 2018 Extended Revolving Credit Commitments shall be
referred to as the “2018 Extended Revolving Credit Loans”;

 

--------------------------------------------------------------------------------


 

(iii)                               the aggregate principal amount of the 2018
Extended Revolving Credit Commitments is $285,000,000; and

 

(iv)                              such 2018 Extended Revolving Credit
Commitments shall have the terms and provisions set forth in Section 1 of this
Amendment.

 

(b)                                 Each Lender holding 2016 Extended Revolving
Credit Commitments that executes and delivers a signature page to this Amendment
prior to the Effective Date (such Lender, a “Revolving Consenting Lender”)
agrees that an amount equal to the entire aggregate principal amount of its 2016
Extended Revolving Credit Commitments and/or 2016 Extended Revolving Credit
Loans is hereby converted into the 2018 Extended Revolving Credit Commitments
and/or 2018 Extended Revolving Credit Loans (as applicable).

 

(c)                                  The 2018 Extended Revolving Credit
Commitments shall constitute “Commitments”, “Revolving Credit Commitments”,
“Extended Revolving Credit Commitments” and “Participating Revolving Credit
Commitments”, as the context may require, the 2018 Extended Revolving Credit
Loans shall constitute “Loans” and “Revolving Credit Loans”, this Amendment
shall be an “Extension Amendment” and a “Loan Document” as the context may
require, the draft of this Amendment which was provided to the Administrative
Agent on March 13, 2018 shall constitute an “Extension Request”, and each of the
Revolving Consenting Lenders shall be an “Extending Lender”, “Revolving Credit
Lender”, “Participating Revolving Credit Lender” and a “Lender”, in each case,
for all purposes under the Credit Agreement and the other Loan Documents.

 

(d)                                 The 2018 Extended Revolving Credit
Commitments will mature on April 5, 2023 (the “2018 Extended Revolving Credit
Commitments Maturity Date”).

 

(e)                                  For the avoidance of doubt, the
Administrative Agent and each Revolving Consenting Lender hereby agree that the
5 Business Day minimum period set forth in Section 2.23(b) of the Credit
Agreement shall not apply to the 2018 Extended Revolving Credit Commitments.

 

(f)                                   Except as set forth herein, the 2018
Extended Revolving Credit Commitments and/or 2018 Extended Revolving Credit
Loans shall have the same terms and conditions as the Initial Revolving Credit
Commitments and/or Initial Revolving Credit Loans (as applicable).

 

2.                                      Effectiveness of 2018 Extended Revolving
Credit Commitments.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:

 

(a)                                 this Amendment shall have been duly executed
by the Borrower, the Guarantors, the Administrative Agent, and the Revolving
Consenting Lenders;

 

(b)                                 (i) the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document
shall be true and correct in all material respects (except that this materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material

 

--------------------------------------------------------------------------------


 

Adverse Effect”), on and as of the Effective Date (and, for the avoidance of
doubt, including in respect of each Fourth Amendment Loan Document) with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that this materiality qualifier shall not be
applicable to any representation or warranty that is already qualified by
materiality or “Material Adverse Effect”), on and as of such earlier date and
(ii) immediately after giving effect to this Amendment, no Default or Event of
Default shall occur and be continuing; and

 

(c)                                  the Administrative Agent shall have
received:

 

(i)                                     a legal opinion of Ropes & Gray
International LLP, New York Counsel for the Borrower, in form reasonably
acceptable to the Administrative Agent (i) dated the Effective Date,
(ii) addressed to the Administrative Agent and the Revolving Consenting Lenders
and (iii) covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions;

 

(ii)                                  a copy of a resolution of the board of
directors or, if applicable, a committee of the board, or the sole member,
managing member, general or limited partner, of each Loan Party (A) approving
the terms of, and the transactions contemplated by, this Amendment and each
other document executed or delivered by such Loan Party in order to give effect
to the transactions contemplated hereunder (such documents, collectively, the
“Fourth Amendment Loan Documents”) and resolving that it execute, deliver and
perform its obligations under the Fourth Amendment Loan Documents to which it is
a party; (B) authorizing a specified person or persons to execute the Fourth
Amendment Loan Documents to which it is a party; and (C) authorizing a specified
person or persons, on its behalf, to sign and/or deliver all documents and
notices to be signed and/or delivered by it under or in connection with the
Fourth Amendment Loan Documents to which it is a party;

 

(iii)                               a specimen of the signature of each person
authorized by the resolution set forth above in relation to the Fourth Amendment
Loan Documents;

 

(iv)                              a secretary’s certificate of each Loan Party
in the form reasonably satisfactory to the Administrative Agent; and

 

(v)                                 a certificate dated the Effective Date
executed by a Responsible Officer of the Borrower certifying that no Default or
Event of Default shall have occurred and be continuing.

 

--------------------------------------------------------------------------------


 

3.                                 Amendments.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

4.                                 Entire Agreement.  As of the date hereof,
this Amendment, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

5.                                 Applicable Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF OR RELATING TO THIS AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.                                 Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.                                 Counterparts.  This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

8.                                 Miscellaneous.  Except as amended or
consented to hereby, the Credit Agreement and other Loan Documents remain
unmodified and in full force and effect. Each reference in the Credit Agreement
to “this Amendment”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import referring to the
Credit Agreement in any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document under the Credit Agreement and the other Loan Documents and, together
with the other Loan Documents, constitute the entire agreement among the parties
pertaining to the modification of the Loan Documents as herein provided and
supersede any and all prior or contemporaneous agreements, promises and
amendments relating to the subject matter hereof. Except as expressly provided
in this Amendment, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

 

9.                                 Reaffirmation.  Subject to any limitation set
forth in any Loan Document, each Loan Party hereby (i) ratifies and reaffirms
all of its payment and

 

--------------------------------------------------------------------------------


 

performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Documents) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents
as amended and/or supplemented hereby (including, without limitation, all
Obligations resulting from or incurred pursuant to the 2018 Extended Revolving
Credit Commitments and/or the 2018 Extended Revolving Credit Loans, in each
case, as amended hereby and subject to the terms thereof and (iii) in the case
of each Guarantor, ratifies and reaffirms its guaranty of the Obligations as
amended hereby (including, without limitation, all Obligations resulting from or
incurred pursuant to the 2018 Extended Revolving Credit Commitments and/or the
2018 Extended Revolving Credit Loans, in each case, as amended hereby) pursuant
to the Facility Guaranty.

 

10.                               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                          a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                       a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Amendment or any other Loan Document;
or

 

(iii)                                    the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

For the purposes of this Section:

 

(a)                                 “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution.

 

--------------------------------------------------------------------------------


 

(b)                                 “Bail-In Legislation” means, with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

(c)                                  “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

(d)                                 “EEA Member Country” means any of the member
states of the European Union, Iceland, Liechtenstein, and Norway.

 

(e)                                  “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

 

(f)                                   “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor person), as in effect from time to time.

 

(g)                                  “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first mentioned
above.

 

 

ALTICE US FINANCE I CORPORATION

as Borrower

 

 

 

 

 

 

 

By:

/s/ Dexter Goei

 

 

Name: Dexter Goei

 

 

Title:   President, Chief Executive Officer and Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

A R H, LTD.

 

CABLE SYSTEMS, INC.

 

CEBRIDGE ACQUISITION, LLC

 

CEBRIDGE CONNECTIONS, INC.

 

CEBRIDGE CONNECTIONS FINANCE CORP.

 

CEBRIDGE CORPORATION

 

CEBRIDGE GENERAL, LLC

 

CEBRIDGE LIMITED, LLC

 

CEBRIDGE TELECOM CA, LLC

 

CEBRIDGE TELECOM GENERAL, LLC

 

CEBRIDGE TELECOM ID, LLC

 

CEBRIDGE TELECOM IN, LLC

 

CEBRIDGE TELECOM KS, LLC

 

CEBRIDGE TELECOM KY, LLC

 

CEBRIDGE TELECOM LA, LLC

 

CEBRIDGE TELECOM LIMITED, LLC

 

CEBRIDGE TELECOM MO, LLC

 

CEBRIDGE TELECOM MS, LLC

 

CEBRIDGE TELECOM NC, LLC

 

CEBRIDGE TELECOM NM, LLC

 

CEBRIDGE TELECOM OH, LLC

 

CEBRIDGE TELECOM OK, LLC

 

CEBRIDGE TELECOM TX, LP

 

CEBRIDGE TELECOM VA, LLC

 

CEBRIDGE TELECOM WV, LLC

 

CEQUEL III COMMUNICATIONS I, LLC

 

CEQUEL III COMMUNICATIONS II, LLC

 

CEQUEL COMMUNICATIONS, LLC

 

CEQUEL COMMUNICATIONS II, LLC

 

CEQUEL COMMUNICATIONS III, LLC

 

 

each, as a Guarantor

 

 

 

 

 

 

By:

/s/ Dexter Goei

 

Name: Dexter Goei

 

Title:   President, Chief Executive Officer and Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CEQUEL COMMUNICATIONS ACCESS SERVICES, LLC

 

CEQUEL COMMUNICATIONS HOLDINGS II, LLC

 

CLASSIC CABLE, INC.

 

CLASSIC CABLE OF LOUISIANA, L.L.C.

 

CLASSIC CABLE OF OKLAHOMA, INC.

 

CLASSIC COMMUNICATIONS, INC.

 

FRIENDSHIP CABLE OF ARKANSAS, INC.

 

FRIENDSHIP CABLE OF TEXAS, INC.

 

HORNELL TELEVISION SERVICES INC.

 

KINGWOOD HOLDINGS LLC

 

MERCURY VOICE AND DATA, LLC

 

NPG CABLE, LLC

 

NPG DIGITAL PHONE, LLC

 

ORBIS1, L.L.C.

 

TCA COMMUNICATIONS, L.L.C.

 

UNIVERSAL CABLE HOLDINGS, INC.

 

WK COMMUNICATIONS, INC.

 

EXCELL COMMUNICATIONS, INC.

 

KINGWOOD SECURITY SERVICES, LLC

 

 

each, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Dexter Goei

 

Name: Dexter Goei

 

Title:   President, Chief Executive Officer and Director

 

 

 

CEBRIDGE ACQUISITION, L.P., as Guarantor

By: CEBRIDGE GENERAL, LLC, its sole general partner

 

 

 

 

By:

/s/ Dexter Goei

 

Name: Dexter Goei

 

Title:   President, Chief Executive Officer and Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name: Davide Migliardi

 

 

Title:   Vice President

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

Barclays Bank PLC

 

(Full Legal Name of Institution)

 

 

 

 

 

 

By:

/s/ Robert Chen

 

 

Name: Robert Chen

 

 

Title:   Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$25,000,000

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title:   Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$10.00MM

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

/s/ David L. Berger

 

 

Name: David L. Berger

 

 

Title:   Director

 

 

 

 

 

 

By:

/s/ James McHale

 

 

Name: James McHale

 

 

Title:   Managing Director

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$1,000,000

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

J.P. MORGAN CHASE BANK, N.A.

 

(Full Legal Name of Institution)

 

 

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name: Davide Migliardi

 

 

Title:   Vice President

 

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$59,000,000

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

(Full Legal Name of Institution)

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title:   Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$28,000,000.00

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

Toronto Dominion (Texas) LLC

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name: Annie Dorval

 

 

Title:   Authorized Signatory

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$60,000,000

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

(Full Legal Name of Institution)

 

 

 

 

 

 

By:

/s/ Judith Smith

 

 

Name: Judith Smith

 

 

Title:   Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title:   Authorized Signatory

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$44,000,000.00

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

ROYAL BANK OF CANADA

 

(Full Legal Name of Institution)

 

 

 

 

 

 

 

By:

/s/ Alexander Oliver

 

 

Name: Alexander Oliver

 

 

Title:   Authorized Signatory

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$55,000,000

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Revolving Credit Lenders:

 

 

 

 

 

Credit Suisse Loan Funding LLC

 

(Full Legal Name of Institution)

 

 

 

 

 

 

 

By:

/s/ Robert Healey

 

 

Name: Robert Healey

 

 

Title:   Authorized Signatory

 

 

 

 

 

Aggregate principal amount of Lender’s outstanding Initial Revolving Credit
Commitments:

 

 

 

$3,000,000.00

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------